Citation Nr: 0530663	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-32 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a skin disease, 
claimed as vitiligo.

3.  Entitlement to service connection for a left elbow 
disability.

4.  Entitlement to service connection for a left testicular 
disability.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for a low back 
disability.

8.  Entitlement to service connection for left ear hearing 
loss disability.

9.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1983 to March 
1995 (listed in the service records as including in Southwest 
Asia in support of Operation Desert Shield/Storm from 
February to April 1991).

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Reno, Nevada, Regional Office.  Jurisdiction of the matters 
was subsequently transferred to the Roanoke, Virginia, 
Regional Office (RO).  

Historically, a May 2000 rating decision by the Reno, Nevada, 
Regional Office denied service connection for diabetes 
mellitus, a skin disease, claimed as vitiligo, a left elbow 
disability, a left testicular disability, hepatitis C, a left 
knee disability, and post-traumatic stress disorder, 
essentially on the grounds that the claims were not well 
grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)) became law.  This law eliminated the 
concept of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; VAOPGCPREC 11-2000 (Nov. 27, 2000).  Section 
7(b) of the VCAA provides that, as to any claim for benefits 
denied or dismissed on the basis that the claim was not well 
grounded, and such denial or dismissal became final during 
the period beginning July 14, 1999 and ending November 9, 
2000, upon the request of the claimant or VA, such case shall 
be readjudicated as if the denial or dismissal had not been 
made.  In the instant case, it appears that on VA's own 
motion, said May 2000 RO denials were readjudicated de novo 
by the January 2003 rating decision on appeal. 

In August 2005, a hearing was held before the undersigned 
Board Member/Veterans Law Judge in Washington, D.C.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Although appellant's available service medical records 
reflect treatment for certain of the claimed disabilities, it 
does not appear from the record that he was afforded any VA 
examination after service to determine whether any of the 
claimed disabilities are in fact currently manifested, and, 
if so, their etiology.  

Accordingly, the case is REMANDED for the following:

1.  Contact the appellant to request 
the names and addresses of all VA 
and non-VA physicians and/or medical 
facilities, if any, which have 
provided him treatment for any 
claimed disability, prior to 1997.  
All available relevant reports 
should be obtained from any such 
identified physician and/or medical 
facility.  The appellant should be 
requested to sign and submit 
appropriate consent forms to release 
all such identified private medical 
reports, if any, to the VA.  These 
records should be associated with 
the claims folder.  

2.  Arrange appropriate VA 
examinations, such as orthopedic, 
psychiatric, dermatologic, 
audiologic, hepatic, genitourinary, 
and endocrinologic to determine 
whether appellant has the respective 
claimed disabilities and, if so, 
their etiology.

The examiners should review the 
entire claims folder, examine 
appellant, and express respective 
opinions, including degree of 
probability in terms of is it at 
least as likely as not (i.e., is 
there at least a 50 percent 
probability) as to the following:  

Are diabetes mellitus, a skin 
disease, claimed as vitiligo, a left 
elbow disability, a left testicular 
disability, hepatitis C, a left knee 
disability, a low back disability, 
left ear defective hearing, and 
post-traumatic stress disorder 
causally or etiologically related to 
military service? 

The respective examinations reports 
should contain an adequate medical 
history, as well as clinical 
findings upon which the diagnoses 
are based, and provide an adequate 
rationale for the medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon by the 
examiners in their reports.

3.  The RO should consider all 
additional evidence and readjudicate 
the issues on appeal.  If the 
benefits sought are not granted, a 
supplemental statement of the case 
should be provided, and the veteran 
should be afforded the appropriate 
period to respond.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, 
to the extent such action is in 
order.  

No action is required of the appellant until he is notified.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

